Whitfield, J.,
delivered the opinion of the court.
Going directly to the heart of the matter, the inquiry, on the answer to which this case must turn, is, was the fire, in this particular case, the intervening, independent, proximate cause of the loss, accidental and nonnegligent as to the appellant’s employes? Grant, as we think is shown, that the delay in transportation was negligent, was there any causal connection between such delay as the proximate cause and the loss ? Or was the loss due wholly to a fire purely accidental, as .to which fire, in its origin and progress, the appellant was wholly free from blame, the fire being the independent, intervening, proximate cause of the loss ?
As. to this it is said in Shearman & Redfield on the Law of Negligence (5th edition, 1898), vol. 1, sec. 40, under the head of “Superior force concurring with defendant’s delay:” “In the application of this principle, a serious difference of opinion has arisen as to what is a natural sequence of negligence exposing the property of another to injury. In Pennsylvania, Massachusetts, Ohio, Iowa, Nebraska and Arkansas, as well as in the United States Supreme Court, it is held that, where a carrier, by negligent delay, exposes goods to injury by the act of God, or other- cause for which he is not responsible, and which he could not naturally foresee, he is not liable for injuries arising from such a cause, although they would not have affected the goods if he had not negligently delayed their transportation. This decision is put upon the ground that he could notj reasonably have anticipated such a result of his delay, and that j for aught he could possibly foresee, promptness might have exposed the goods to the risk quite as much as delay. In New *858York, New Hampshire, Missouri and Tennessee, the very opposite doctrine is firmly settled; ” citing the authorities on both sides. We observe, curiously enough, the failure of the learned authors to cite in support of the nonliability of the carrier in such case the masterly opinion of Cooper, C. T., in Wharfboat Association v. Wood & Co., 64 Miss., 661. We note that the cases cited for nonliability by the learned authors are those cited and relied on by the counsel for the appellant and the court in 64 Miss., 661. So that, in this state, the question is settled against the, liability of the carrier in such case. One of the cases relied on by learned counsel for appellee, Thomas v. Lancaster Mills, 2 Amer. & Eng. R. R. Cases, 662, is a striking illustration of this very doctrine. See p. 667, where the court says, citing many authorities: “This delay” (of seventeen days) “was not of itself a proximate cause of the destruction of the cotton by fire. . . . The negligent delay was, standing alone, a remote, and not a proximate cause, remotely contributing to the injury as an occasion or condition.” See note to Morrison v. Davis, 57 Amer. Dec., 701. The appellant, so far as this record discloses, could not reasonably have anticipated loss from this fire originating half a mile from the depot platform. It may be that on another trial the appellee may be able to establish facts which would show that the appellant ought to have anticipated probable loss from such fire, and hence was negligent as to that. And whether it ought to have reasonably so anticipated such fire is, as held in 64 Miss., at p. 678, a question of fact for the jury. But unless the case of appellee is most materially strengthened on that point, we feel it our duty to say, that the first instruction asked by thé defendant, and refused, corrections as to dates touching interest being made, should be given as the full measure of appellee’s rights:

Reversed and remanded.